November 25, 2009


Mr. Samuel T. Jackson
Law Office of Samuel T. Jackson
P. O. Box 170633
Arlington, TX 76003


Ms. Sandra Denise Broden
400 South Laurel Springs Dr.
DeSoto, TX 75115



Honorable Patricia Lynn Cherry
301st Judicial District Court
600 Commerce, Ste. 340
Dallas, TX 75202


Mr. John B. Worley
Office of the Attorney General
P.O. Box 12017 (M 038-1)
Austin, TX 78711


Mr. Michael D. Becker
Office of the Attorney General
Mail Code 038-01
P. O. Box 12017
Austin, TX 78711-2017
Ms. Rande K. Herrell
Office of the Attorney General of Texas
Child Support Division, MC 038-1
P.O. Box 12017
Austin, TX 78711-2017

Sheriff  Lupe  Valdez
Dallas County Sheriff's Department
Frank Crowley Courts Bldg.
133 N. Industrial LB 31, 1st Floor
Dallas, TX 75207-4313

Mr. Deterrean Gamble
Office of the Attorney General
P.O. Box 12017, Capitol Station
Austin, TX 78711-2017


Mr. John Beauduy
Assistant Attorney General
Child Support Field Offc. 407
10260 N. Central Expy., Ste. 210
Dallas, TX 75231

RE:   Case Number:  09-0971
      Court of Appeals Number:  05-09-01386-CV
      Trial Court Number:  DF-99-20124-T





Style:      IN RE  JULIUS G. TALTON

Dear Counsel:

      Today the Supreme Court of Texas  abated  the  petition  for  writ  of
habeas corpus  and  issued  the  enclosed  abatement  order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |